DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salter et al. (US 2019/0066510).
Regarding claims 9 and 17:  Salter discloses a vehicle image projection comprising: when controlling a vehicle having an autonomous travel control function to travel autonomously, detecting whether or not an object is present around the vehicle using an object detector [0024-0025]; and upon change from a state of not detecting the object to a state of detecting the object, changing a predetermined pattern 
Regarding claim 11: Salter discloses when detecting the object, reducing the predetermined pattern (change shape) displayed toward the object to a pattern that does not include the object and displaying the reduced pattern [0029, 0046].
Regarding claim 12:  Salter discloses when detecting the object, setting a color of the predetermined pattern displayed toward the object to a color different from the color of the predetermined pattern displayed when the object is not detected [0029, 0034].
Regarding claim 13:  Salter discloses when detecting the object, setting a blinking pattern of the predetermined pattern displayed toward the object to a blinking pattern different from the blinking pattern of the predetermined pattern displayed when the object is not detected [0029, 0034].

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	-Suzuki et al. (US 2018/0257548) discloses an image display device.
	-Abram et al. (US 2018/0065537) discloses a directional approach lighting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        1/14/22